Citation Nr: 0633314	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-27 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for inactive, 
moderate pulmonary tuberculosis.  

2.  Entitlement to service connection for residuals of a 
right hand injury to the second, third, fourth, and fifth 
fingers (hereafter "right hand disability").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from June 1950 to January 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The Board notes that the veteran discussed his lung condition 
and chronic cough at his June 2006 travel Board hearing.  
These conditions are not before the Board at this time, as 
they are addressed in an April 2005 rating decision that is 
not currently on appeal.  The Board will only address the 
veteran's pulmonary tuberculosis claim, and not his other 
respiratory conditions.  


FINDINGS OF FACT

1.  The veteran's tuberculosis has been clinically inactive 
since 1955. 

2.  The veteran's right hand disability was not caused by his 
active military service from June 1950 to January 1954.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for inactive, 
moderate pulmonary tuberculosis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.97, Diagnostic Code (DC) 6722 (2006).

2.  Service connection for a right hand disability is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2005).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected moderately advanced inactive 
pulmonary tuberculosis, currently assigned a noncompensable 
rating under DC 6722, tuberculosis, pulmonary, chronic, 
moderately advanced, inactive.  38 C.F.R. § 4.97.  

Under DC 6722, the next highest rating after a noncompensable 
rating is 20 percent, which is warranted when, following 
moderately advanced lesions, there is continued disability, 
emphysema, dyspnea on exertion, or impairment of health. 

The Board notes that there is no evidence that the veteran's 
pulmonary tuberculosis is currently active to warrant 
application of DCs 6701, 6702, 6703, or 6704.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if supported by explanation and evidence).  

The veteran's VA and private medical treatment records do not 
show that the veteran has had moderately advanced lesions.  
The veteran does not have diagnoses of empysema or dyspnea on 
exertion.  

In March 2005, the veteran underwent a VA respiratory 
examination.  He denied dyspnea, orthopnea, hemoptysis, and 
pleurisy.  He complained of chronic cough, dry mouth, and dry 
eyes.  The examiner did not conclude that any of the 
veteran's current respiratory problems were due to his 
service-connected tuberculosis or its treatment, providing 
evidence against this claim.

Although the veteran's medical treatment records document his 
respiratory disorders, no physician links them to his 
tuberculosis or his service many years ago.  In fact, a June 
2003 VA examination stated that the veteran's tuberculosis 
has been clinically inactive since 1955, and no residuals 
were observed, providing evidence against this claim.  

It is important for the veteran to understand that not only 
does the post-service medical record, overall, provide no 
basis to grant this claim, but provides evidence against his 
claim.

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's inactive pulmonary 
tuberculosis does not more closely approximate a compensable 
rating because it is inactive and his current respiratory 
disabilities cannot be linked to the period of time when his 
tuberculosis was active or for his treatment for 
tuberculosis.  38 C.F.R. § 4.7.  Therefore, the preponderance 
of the evidence against this claim.  38 C.F.R. § 4.3.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to 
compensable rating for moderately advanced inactive pulmonary 
tuberculosis.  38 C.F.R. § 4.3.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  At a June 2003 VA bones examination, the 
veteran reported joint pain and decreased strength in his 
right hand.  The veteran was diagnosed with degenerative 
joint disease (DJD) of the right second, third, fourth, and 
fifth fingers with minimal neuritis of the right third and 
fourth fingers.  Therefore, the veteran has a current right 
hand disability.  

The veteran's service medical records (SMRs) indicated that 
in October 1950, the veteran sustained multiple lacerations 
on his right hand and fingers.  The lacerations were due to 
an escape hatch cover falling on the veteran's hand when he 
was using a hatchway to enter a compartment.  The veteran's 
lacerations were sutured with cotton thread and a penicillin 
ointment was applied.  The veteran performed light duty for a 
week, and his sutures were removed at the end of the week 
with no complications.  The SMRs are negative for any other 
injuries to the veteran's right hand.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

In March 2005, the veteran underwent a VA bones examination.  
The examiner noted that a previous examination by a private 
physician in 2003 appearing to indicate that the veteran 
fractured his fingers in October 1950.  The veteran denied 
fractures.  The veteran was diagnosed with degenerative 
changes to the right hand with chronic pain.  The examiner 
did not opine as to whether the veteran's DJD of the right 
hand was related to his in-service injury.  However, in April 
2005, he submitted an addendum stating that the DJD was 
"less likely than not" related to the laceration of the 
right hand while the veteran was in the military.  

The Board finds that the facts and examination cited above 
are entitled to great probative weight and that they provide 
evidence against the veteran's claim.  The veteran's post-
service treatment records do not provide a link between his 
current right hand disability and his injury in service many, 
many years ago.  There is no evidence of record to show that 
the veteran had residuals of his in-service injury when he 
was discharged.  There is no evidence whatsoever to link the 
injury the veteran sustained over 50 years ago to his current 
DJD.  The Board finds that the preponderance of the evidence 
is against service connection for a right hand disability.  
38 U.S.C.A. § 5107(b).   The appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in June 2003, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice prior 
to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The RO did not 
specifically ask the veteran to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the June 2003 VCAA 
notice otherwise fully notified the veteran of the need to 
give VA any evidence pertaining to his claim, such that there 
is no prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

The Board notes that in a March 2006 letter, the veteran was 
informed that a disability rating and effective date would be 
assigned if his claim was granted.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The Board finds no other 
development will provide a basis to grant these claims

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, private medical records, and a medical 
opinion.  As there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  


ORDER

A compensable evaluation for inactive, moderate pulmonary 
tuberculosis is denied.  

Service connection for a right hand disability is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


